Per Curiam.
This defendant was found guilty of a contempt of court as an agent or servant of McNulty, the defendant in the case of State v. McNulty, 7 N. D. 169, 73 N. W. Rep. 87. That case must rule this. It is urged that the evidence fails to show that O’Grady took part in the proceedings which resulted in retaking the property from the officer, and destroying the same, or that he knew that any injunction had issued, or that said property had been seized. We need only say that, after a careful perusal of the evidence, we are satisfied with the finding of the trial court on these points.
Affirmed.